                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                          5:19-CR-00049-KDB-DCK-2
USA                                           )
                                              )
    v.                                        )            ORDER
                                              )
DEVIN QUAMAINE TEMPLETON                      )
                                              )

         THIS MATTER is before the Court on Defendant Devin Quamaine

Templeton’s pro se Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 67). This is Defendant’s second

filing with the Court asserting the same general complaints and requesting

compassionate release. (Doc. Nos. 65). Having carefully reviewed the Defendant’s

motion and all other relevant portions of the record, the Court will deny the motion

without prejudice to a renewed motion properly supported by evidence and after

exhaustion of his administrative remedies.

         This Court has previously addressed the Defendant’s requests and the

Defendant presents no new evidence that would change the Court’s prior rulings.

         IT IS, THEREFORE, ORDERED, that the Defendant’s pro se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act

of 2018 (Doc. No. 67), is DENIED without prejudice to a renewed motion properly

supported by evidence and after exhaustion of his administrative remedies.


         SO ORDERED.

                              Signed: January 4, 2021




      Case 5:19-cr-00049-KDB-DCK Document 68 Filed 01/04/21 Page 1 of 1
